DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 62/350,322 62/350,335 62/350,407 62/350,416 62/350,821 62/350,831 62/351,016 62/351,155 62/351,164 62/351,227, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the claims were amended to recite a transaction request message “including a… cryptogram”, in addition to a payment token and later verifying this cryptogram. At least this claimed aspect was not found in the previously filed provisional Applications. Accordingly, claims 1, 3-9. 11. 12 and 21 are not entitled to the benefit of the prior applications.


Status of claims
This office action is in response to the amendment received on 06/14/2022.
Claim 1 was amended.
Claims 2, 10 and 13-20 were canceled.
Claims 1, 3-9, 11, 12 and 21 are pending.
Claims 1, 3-9, 11, 12 and 21 were examined.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 9, 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2018/0018660 A1) in view of Asefi et al. (US 11,429,975 B1).

With respect to claim 1, Gomes et al. teach a method of routing a payment transaction (Processing a transaction using electronic tokens) comprising: 
receiving, at a gateway computer connected between a payment switch, a payment card network, and a token directory, a transaction request message via the payment card network, the transaction request message including a payment token... said payment token previously provisioned to represent a deposit account of an account holder; (see Fig. 4A, payment token "xyz," paragraph [0050]. "The token ID may be a number that identifies the token and may be in the same format as a credit card or debit card number. The token ID may be thought of as a "transactable primary account number" (TPAN) because the token ID is not an actual credit card or debit card number that can be used as a funding source in and of itself," paragraph [0059]); 
the transaction request message including a cryptogram (see security context/security code, paragraph [0061]); 
determining, by the gateway computer, the transaction request message was initiated with a payment-enabled device, and the payment-enabled device is a same source to which the payment token was provisioned (see Fig. 5, steps 504 "determines whether the payment token "xyz" is stored in token vault 256.", paragraph [0077] and step 508 "in which it is determined whether the payment token corresponds to a common ID. In an example, token requestor 208 determines whether the payment token "xyz" corresponds to a common ID stored in the token vault.", paragraph [0077]. Examiner notes that in Fig. 2B the payment token is provisioned to vault 256 "At an action 254, token requestor 208 stores the payment token "xyz" into a token vault 256. Token requestor 208 maintains token vault 256 and stores information associated with user accounts and their associated payment tokens and common IDs (if applicable) into the token vault." paragraph [0036]); 
translating the payment token into a funding account indicator, the funding account indicator in a format defined for payment card account numbers, said format defined by a payment account system, the funding account indicator different from the payment token, wherein the payment token is translated into the funding account indicator by the token directory at the request of the gateway computer; (see Fig. 4B, step 424 single-use token "T1" -> "CID1", paragraph [0066]; token service provider 210 de-tokenizes the single-use token "Tl" by identifying its corresponding common ID "CIDl", paragraph [0067]); 
translating, by the gateway computer, the funding account indicator into a bank account number, the bank account number identifying a bank deposit account owned by the account holder (see Fig. 4B, step 424 "CID1"-> "Acct1", paragraph [0066]; and accordingly identifying the underlying funding instrument (e.g., the user's payment service provider account) corresponding to the common ID "CIDl." paragraph [0067]); 
transmitting, by the gateway computer to the payment switch, an EFT (electronic funds transfer) message to initiate an EFT transaction to be funded from said bank deposit account owned by the account holder, the EFT message including said bank account number (see Fig. 4C, Acct1, step 430, paragraph [0068] “Token requestor 208 may push the transaction information associated with the payment request in action 406 to a card network 402. In an example, card network 402 may be a credit card network, debit card network, automated clearing house (ACH), or other type of network that processes electronic financial transactions., paragraph [0063]); and performing said EFT transaction in an ACH (automated clearing house) system (see Fig. 4D, Authorization charge 436, paragraphs [0069]-[0071]). 

Although Gomes et al. disclose additional security features to the payment token (e.g., cryptogram required) (see [0058]), Gomes et al. do not explicitly disclose a method comprising: in response to determining the transaction originated from the same source to which the payment token was provisioned, verifying the cryptogram submitted with the transaction request message.
While one of ordinary skill in the art could also reasonably convey that this difference is inherently disclosed by Gomes et al., in the interest of compact prosecution Asefi et al. disclose a method (Token management system) comprising: 
in response to determining the transaction originated from the same source to which the payment token was provisioned, verifying the cryptogram submitted with the transaction request message (see Fig. 5, step 508 col. 22, line 16 to col. 23, line 20, specifically "The payment token may include a cryptogram (i.e., encrypted data)" and "At 508, the token vault computer system 110 authenticates the payment token. The token vault computer system 110 may authenticate the payment token by validating encrypted data (i.e., a cryptogram) stored within the payment token. For instance, the token vault computer system 110 may authenticate the payment token by verifying that the payment token was provisioned by the token vault computer system 110. The payment token may also be authenticated by verifying that the payment token was received from the account holder computer system 140. The payment token may also be authenticated by verifying any other information stored as a cryptogram within the payment token, such as account holder information, information related to the associated financial product, provisioning data, or by matching any other data stored on the payment token with data stored at the token vault computer system 110 (e.g., token history 124). As part of authenticating the payment token, the token vault computer system 110 may decrypt the payment token to reveal account information necessary to process the transaction.").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the authorization rules/payment token authentication details, such as verifying any other information stored as a cryptogram within the payment token of Gomes et al. as disclosed by Asefi et al. in the method of Gomes et al., the motivation being to increasing security by verifying that the payment token was received from the account holder computer system 140 or another entity to which the payment token was issued by the token vault computer system 110 in addition to validating a token based on information received with the token (i.e. cryptogram) (see Asefi et al., col. 9, lines 19-42).


With respect to claim 3, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein said payment token is in said format defined for payment card account numbers (see paragraph [0061]). 
With respect to claim 4, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, Gomes et al. disclose a method wherein said format defined for payment card account numbers requires said payment card account numbers to consist of a fixed pre- determined number of decimal digits (see 16-digit number, paragraph [0061]). 
With respect to claim 5, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 4. Furthermore, Gomes et al. disclose a method wherein said fixed pre-determined number of decimal digits is 16 decimal digits (see 16-digit number, paragraph [0061]). 
With respect to claim 6, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, Gomes et al. disclose a method wherein said payment token includes a BIN (bank identification number) portion (see scheme/BIN, paragraph [0058]). 
With respect to claim 7, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 6. Furthermore, Gomes et al. disclose a method wherein said BIN portion of said payment token indicates that the payment token is for accessing an EFT system (see token service provider 210, paragraph [0061]). 
With respect to claim 9, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the transmitting step includes transmitting the EFT message to an EFT network switch (see "card network 402 may be a credit card network, debit card network, automated clearing house (ACH), or other type of network that processes electronic financial transactions", paragraph [0063]). 
With respect to claim 11, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the EFT message includes a transaction amount (see Fig. 4C, 430, Amt="$100", paragraph [0068]). 
With respect to claim 12, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the EFT message includes a recipient account identifier, the recipient account identifier identifying a financial account belonging to a merchant (see Fig. 4C, 430, Merchant ID="Merch1", paragraph [0068]). 
With respect to claim 21, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the source is a payment- enabled mobile device (see "In an example, payment application 202 is a mobile app installed on the user device. In another example, payment application 202 is a web application accessible via a URL to which a browser executing on the user device points", paragraph [0022]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2018/0018660 A1), in view of Asefi et al. (US 11,429,975 B1), in view of Strasding et al. (US 2015/0019431 A1).

With respect to claim 8, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. The combination of Gomes et al. and Asefi et al. does not explicitly teach a method wherein said bank account number is in an IBAN (International Bank Account Number) format. 
However, Strasding et al. discloses a method (Direct debit procedure) wherein said bank account number is in an IBAN (International Bank Account Number) format (see Fig, 1 backend system 105 and paragraph [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the anonymized identifier as disclosed by Strasding et al. in the method of Gomes et al. and Asefi et al., the motivation being to enhance data security by allowing maintenance of the data only in the backend system, avoiding the need to transfer an identifier comprising customer details such as a bank account (see Strasding et al., paragraph [0015]).


Response to Arguments/Amendments
Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 5, filed on 06/14/2022), with respect to the rejection of claim 1 under 35 USC § 112(a) have been fully considered Therefore the claims are still rejected under 35 USC § 112(a) as further detailed above.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 5, filed on 06/14/2022), with respect to the rejection of claim 1 under 35 USC § 112(b) have been fully considered Therefore the claims are still rejected under 35 USC § 112(b) as further detailed above.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 5-7, filed on 06/14/2022), with respect to the rejection of claims 1, 3-7, 9, 11, 12 and 21 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature
Jayasinghe et al. (NPL 2016, listed in PTO-892 as reference "U") disclose "Extending EMV Tokenised Payments to Offline-Environments", including de-tokenizing a token in order to retrieve a PAN and validate a cryptogram.

Patent Literature
Moon et al. (US 2004/0010462 A1) disclose method and system for a multi-purpose transactional platform, including a proxy account number used for the checking with ATM/cash-back transaction.
Grassadonia et al. (US 2021/0216991 A1) disclose apparatuses, methods, and systems for transmitting payment proxy information, including a proxy-card that may or may not bear a card number/account number that appears to be that of a real credit or debit card account (i.e., it is in the correct format), but where that card/account number is actually only a proxy for the customer's real card/account number.
McGaugh et al. (US 2016/0104155 A1) disclose systems for processing electronic transactions, including the provision and/or generation of payment information to a mobile or other purchaser device .
Parento et al. (US 2013/0166402 A1) disclose methods and systems for providing a payment account with adaptive interchange, including one or more proxy payment account identifiers are stored in a mobile device, where each of the proxy payment account identifiers has a "product type" that matches the product type of the associated primary payment account.
Giordano et al. (US 2013/0036000 A1) disclose financial transaction system and method, including a mobile banking system using the financial institution account number to initiate an Automated Clearing House (ACH) transfer or other type of transfer for a mobile device initiated transaction.
Raj et al. (US 2014/0344153 A1) disclose mobile tokenization hub, including a mobile device performing chip transactions using a dynamic token. Transaction data for the chip transaction may include Track 2 data, a dCVV, an application cryptogram, payment application data, and an ATC. In some embodiments, the payment application at the mobile device may generate a QR code (e.g., Quick Response Code, bar code) that includes the dynamic token.
Aharoni et al. (US 2011/0208600 A1) disclose point of sale payment system and method, including a payee presenting a payment token to a proxy, which validates the payment token and coordinates transaction settlement by electronic funds transfer from the payee bank to the payor bank.
Castinado et al. (US 2017/0243213 A1) disclose system to enable contactless access to a transaction terminal using a process data network, including tokens or portions of tokens used as a stand in for a user account number, user name, pin number, routing information related to the financial institution associated with the account, security code, or other like information relating to the user account. The tokens may then be utilized as a payment instrument to complete a transaction. The payment credentials may include any other information that may be used to access funds from one or more financial institution accounts of the user, for example, a debit card, credit card, checkcard, ATM card, paper check, electronic check, wire transfer, cash, online bill pay, automated clearing house (AC), wireless and/or contactless payment, and/or the like.
Metral (US 2016/0267458 A1) discloses enhanced mobile transactions and payments, including a user adding one or more sources or methods of payment (e.g., a credit card, debit card, a bank account, etc.) to a payment application running on a computing device (e.g., smart phone, smart watch, etc.). However, instead of storing actual card or account identifiers on the computing device, a unique device account number may be generated, encrypted, and securely stored in a secured element of the computing device. Next, a unique, single-use payment token to authorize a payment may be generated by the computing device, the payment application, a third-party such as a payment processor, or another party for each payment transaction in which the user participates.
Laquerre et al. (US 2013/0018779 A1) disclose alias-based merchant transaction system, including a transaction using an alias is associated with a financial institution account number used to initiate an ACH transfer .
Vaughan (US 2017/0330186 A1) discloses decision engine for payments, including a card issuer or their proxy determining whether a purchase can be authorized or not, and electronically transmits the results of this determination directly or indirectly back to the EFT System.
Lyman et al. (US 2013/0110658 A1) disclose systems and methods for enabling mobile payments, including a mobile device retrieving and verifying a stored token from an internal token store. The token may be associated with more than one payment type (such as a credit card, a debit card, an electronic funds transfer, an alternative payment type, and/or the like).
Jorgensen et al. (US 8,768,830 B1) disclose method and system for a multi-purpose transactional platform, including a "request transfer" button, which allows the customer to use the access device to process the transaction as an ACH funds transfer from a checking account, and the merchant is able to process the transaction as a credit card transaction. When the "request transfer" button is selected, the transaction can be initially processed using the credit card account number on the card, but the payment will be processed using the checking account for payment via the Automated Clearing House.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./
Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685